829 F.2d 42
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Silvino S. ALTURAS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3195
United States Court of Appeals, Federal Circuit.
Aug. 6, 1987.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. SE08318610191, dismissing Silvino S. Alturas' (Alturas') claim for unpaid wages, and sustaining Office of Personnel Management's (OPM's) reconsideration decision denying Alturas' application for a Civil Service Retirement annuity, is affirmed.

OPINION

2
The board correctly determined that it did not have jurisdiction to consider Alturas' claim for unpaid wages for work performed during World War II.  The board has jurisdiction only over those areas specifically granted to it by statute or regulation.  Cowan v. United States, 710 F.2d 803, 805 (Fed.  Cir. 1983); 5 U.S.C. Sec. 7701(a).  The actions over which the board has jurisdiction, listed in 5 C.F.R. Sec. 1201.3(a), do not include unpaid-wage claims such as Alturas'.


3
To the extent that Alturas raises issues relating to the denial of his application for a Civil Service Retirement annuity, we affirm on the basis of the board's opinion because we do not find the decision arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  Cheeseman v. Office of Personnel Management, 791 F.2d 138, 140 (Fed.  Cir. 1986); 5 U.S.C. Sec. 7703(c) (1982).